Citation Nr: 1207657	
Decision Date: 02/29/12    Archive Date: 03/09/12

DOCKET NO.  07-09 956	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a right knee disability.

2.  Entitlement to service connection for a left knee disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Havelka, Counsel





INTRODUCTION

The Veteran had active military service from May 1977 to May 1999; he retired after serving over 20 years on active duty.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which denied the reopening of previously denied claims for service connection for right and left knee disabilities.  

The case was previously before the Board in May 2010, when the Board reopened the claims for service connection for right and left knee disabilities and remanded for examination of the Veteran and a medical opinion.  The requested development has been completed.  


FINDINGS OF FACT

1.  Service treatment records do not reveal any treatment, or diagnosis, of any knee disorder during active service.  

2.  The Veteran reported a recent history of bilateral knee pain with running on his separation examination medical history; no abnormality of either knee was noted on separation examination in October 1998.

3.  VA examination in February 1999 revealed normal knees on physical and x-ray examination.

4.  The Veteran has a current diagnosis of chondromalacia of the right knee confirmed by magnetic resonance imaging (MRI) and arthroscopic examination.  

5.  The Veteran reports a continuity of symptomatology of right knee pain dating from service to the present.

6.  There are post-service diagnoses of arthritis of the left knee; these diagnoses are not supported by any objective physical findings, MRI evidence, or x-ray evidence.

7.  Physical examination, MRI examination, and x-ray examination fail to reveal that the Veteran has a current left knee disability.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for a right knee disability have been met.  38 U.S.C.A. §§ 101(16), 1110, 1131 (West 2002 & Supp. 2011); 38 C.F.R. § 3.303 (2011).  

2.  The criteria for service connection for a left knee disability have not been met.  38 U.S.C.A. §§ 101(16), 1110, 1131 (West 2002 & Supp. 2011); 38 C.F.R. § 3.303 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).  A November 2005 letter satisfied the duty to notify provisions, to include notifying the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

The Veteran's service treatment records, VA medical treatment records, and identified non-VA medical records have been obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  An examination of the Veteran was conducted in July 2010; this examination is adequate for rating purposes.  38 C.F.R. § 3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007). 

There is no indication in the record that any additional evidence, relevant to the issues decided herein, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).

In any event, the appellant has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notices.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.) See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  

Accordingly, the appellant is not prejudiced by a decision at this time.

II.  Service Connection

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty or for aggravation of preexisting injury suffered or disease contracted in the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

When a chronic disease identity is established in service, then a showing of continuity after discharge is not required.  Continuity of symptomatology is required only where the condition noted during service (or in a presumptive period) is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned. 38 C.F.R. § 3.303(b).  The nexus between service and the current disability can be satisfied by medical or lay evidence of continuity of symptomatology and medical evidence of a nexus between the present disability and the symptomatology.  See Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 Vet. App. 488, 495 (1997).  

Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service. 38 C.F.R. § 3.303(d).

Arthritis may be presumed to have been incurred during active military service if it is manifest to a degree of 10 percent within the first year following active service.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  VA regulations require that a diagnosis of arthritis be established by x-ray findings.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003.

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

Following the point at which it is determined that all relevant evidence has been obtained, it is the Board's principal responsibility to assess the credibility, and therefore the probative value of proffered evidence of record as a whole.  Owens v. Brown, 7 Vet. App. 429, 433 (1995); see Elkins v. Gober, 229 F. 3d 1369 (Fed. Cir. 2000); Madden v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997) (and cases cited therein); Guimond v. Brown, 6 Vet. App. 69, 72 (1993); Hensley v. Brown, 5 Vet. App. 155, 161 (1993).

In determining whether documents submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 511 (1995); see also Pond v. West, 12 Vet. App. 341, 345 (2000).

A.  Factual Background

The Veteran retired after serving 22 years of active service.  Review of his service treatment records does not reveal any complaints of, treatment for, or diagnosis of, any knee disorders during active service.  In October 1998, separation examination of the Veteran was conducted.  Clinical evaluation of the Veteran's lower extremities revealed that they were "normal."  No abnormality of the Veteran's knees was noted on examination.  On the accompanying report of medical history the Veteran reported "right knee hurts when I run."  However in block 11 of the medical history he did not report any history of "trick" or locked knee."  

In February 1999, a VA Compensation and Pension examination of the Veteran was conducted; this was prior to his separation from active duty in May 1999.  The Veteran reported a six month history of left knee pain and a two month history of right knee pain.  He reported that he had pain in both knees with running and climbing stairs.  He denied any history of instability, licking, swelling or inflammation of the knees.  He indicated that he had not sought treatment.  Physical examination revealed gait, posture, and balance were all normal.  Examination of the knees revealed them to be symmetrical with no swelling, inflammation , tenderness, or effusion.  Testing revealed no crepitus, locking, tenderness, or instability.  X-ray examination of both knees revealed normal findings.  Range of motion testing revealed a full range of motion of both knees from 0 to 130 degrees.  The diagnosis was "history of recurrent, bilateral knee pain (no disease found)."  

A series of treatment records dated in 2005 reveal that he sought treatment for complaints of knee pain from a Dr. Beal.  

A June 2005 outpatient treatment record reveals that he sought treatment for complaints of bilateral sharp knee pain which he indicated began in the prior few months.  His primary concern was current left knee pain.  He ambulated with two point gait with full-weight bearing, no limping, and no need of walking aids.  Physical examination of the left knee revealed good position and alignment.  Gross stability was good along with good flexion and extension.  Minimal crepitus was noted but there was no effusion and the patella was not irritable  McMurry testing was equivocal.  The Veteran presented with a disc of an MRI test, but no report.  It is unclear if this MRI was of the Veteran's knees, or was from recent lumbar spine evaluation and surgery a few months earlier.  The treating physician indicated that there was no radiologist's report and that based on the quality of the MRI findings on the disc "one cannot make any diagnosis nor any treatment plan."  The diagnosis was "suspect mild tricompartmental arthritis left knee."  The treatment plan was to reschedule for follow-up in several weeks after trying to get the MRI report.  The physician specifically noted that there "is no instability of the knee clinically."  

An outpatient treatment record dated July 2005 reveals that the Veteran returned for follow-up.  The noted history at this time was that the Veteran "has been treated for tricompartmental arthritis to his left knee.  He has slight difficultly with his left knee."  Physical examination of the left knee was essentially identical to the findings in June 2005 and revealed no noted abnormalities.  Nevertheless, the diagnosis was tricompartmental arthritis of the left knee and treatment with Hyalgan injections was commenced.  An August 2005 treatment record reveals an identical diagnosis and treatment of tricompartmental arthritis of the left knee and continued treatment with Hyalgan injections.   

An October 2005 treatment record indicates that the Veteran sought treatment for complaints of right knee pain.  Dr. Beal indicated a history of injections for "tricompartmental arthritis of the right knee."  This is contradicted by the prior treatment records showing the diagnosis and series of injections were to the left knee.  Physical examination of the right knee was grossly normal with good alignment, stability and no effusion.  The diagnosis was diagnosis was tricompartmental arthritis of the right knee and treatment was undertaken with Hyalgan injections.  The physician specifically noted that he had still not seen the MRI examination report of the Veteran's knees.  Two weeks later the Veteran was again treated for tricompartmental arthritis of the right knee with injections for the last time.  This time the physician noted that the Veteran reported that  MRI examination of the knees was supposed to be conducted in the future at a service department medical facility.  

The 2005 treatment records from Dr. Beal are interesting in that while they indicated diagnoses of tricompartmental arthritis of both knees, there is no verification of the diagnosis by x-ray or MRI evidence.  Close review of these records reveals that the Veteran presented an unreadable disc to the physician as an MRI report.  The physician never received a copy of the MRI report and never had any independent x-ray or MRI examination of the knees conducted.  By the last treatment record, it is unclear if any MRI examination of the Veteran's knees had ever been conducted, as he reported that he was scheduled for such an examination in the future.  

As a military retiree, the Veteran receives much of his post-service medical treatment from service department medical facilities.  These medical records reveal a January 2006 treatment record which indicates a diagnosis of "osteoarthritis knee" on a problem list.  This appears to be a history based possibly on the Veteran's 2005 treatment and again does not appear to be supported by any radiology evidence.  

In June 2010, post-service Army treatment records reveal that the Veteran reported being diagnosed with arthritis of the knees approximately 5 years earlier and that he had a recent increase in bilateral knee pain.  X-ray examination of both knees was conducted and was negative for any abnormalities.  The radiology reports indicated the anatomic alignment of both knees with the joint spaces well maintained and not evidence of effusion.  The examining radiologist's report was "negative" series of both knees.  

In July 2010, a VA Compensation and Pension examination of the Veteran was conducted.  The Veteran reported a history of knee pain with running and physical fitness training late in his period of active service.  He reported that he was "told he had arthritis in knees."  The history of treatment with knee injections in 2005 was also noted.  The Veteran reported giving way, pain, stiffness, weakness and tenderness of the knees, along with instances of locking a few times a year.  Physical examination revealed no evidence of any abnormities of either knee.  There was no evidence of pain, stiffness, weakness, tenderness or instability of either knee.  Range of motion testing of both knees was conducted and revealed extension to 0 degrees and flexion to 90 degrees of both knees with no indication of any pain on motion.  The examiner reviewed the findings of the June 2010 x-ray examinations of the Veteran's knees which indicated normal findings.  The examination report also contained the findings from an October 2005 MRI examination of the Veteran's knees.  The findings on these examination reports indicated:  small focus chondromalacia involving the right knee and a "possible partial tear versus strain involving the anterior and posterior cruciate ligaments" of the left knee.  After a full review of all the radiology report data, and in light of a fully normal physical clinical examination, the diagnosis was a "normal examination" with degenerative joint disease, arthritis, of the knees not being found.  

Subsequent to the April 2011 Supplemental Statement of the Case, the Veteran submitted non-VA medical records directly to the Board.  In January 2012, the Veteran's representative waived local consideration of these records.  These records included copies of the June 2010 x-ray examination reports referenced above.  Also included were copies of July 2010 MRI examination reports.  MRI examination of the left knee revealed no evidence of "acute ligamentous or meniscal injury of the left knee."  Examination of the right knee revealed infrapatellar fat pad potentially representing "a shear injury or sequela fat pad impingement."   

A December 2010 orthopedic outpatient treatment record indicated follow-up for bilateral knee pain.  A history of arthritis of the knees was noted on the Veteran's medical problem list.  The Veteran reported a history of bilateral knee pain dating back to service with no history of injury, swelling, or instability.  Physical examination of both knees was normal.  No abnormities of any kind were noted on physical examination.  Despite a lack of physical evidence of abnormalities, the physician's diagnosis was "osteoarthritis" of the knees, and MRI examination was ordered.  A January 2011 treatment record reveals that the physician reviewed the MRI examination results indicated above instead of obtaining new MRI examination of the knees.  The physician noted that the reports revealed a normal left knee and an infrapatellar fat pad with inflamed synovium of the right knee.  

In February 2011, arthroscopic surgery was conducted on the Veteran's right knee with the ultimate diagnosis being chondromalacia of the right knee.  

In May 2011, follow-up treatment was provided.  The physician noted that the Veteran has in post-surgical status for chondromalacia of the right knee and stated that the patient had right knee arthritis diagnosed by arthroscopic examination.  The physician also stated that "bilateral knee arthritis shown on MRI.  Arthritis probably manifested while in the military."  These statements by the treating physician are completely unsupported by the objective evidence of record.  Review of all the radiology reports of record, x-ray and MRI, does not indicate that any of them support a diagnosis of arthritis.  Moreover, the surgical report from the Veteran's February 2011 arthroscopic examination of his right knee is very specific in a diagnosis of chondromalacia and not arthritis.  

Despite diagnoses of bilateral knee arthritis by two physicians, review of the medical evidence of record does not reveal that these diagnoses are supported by any objective radiology findings.  

In a May 2011 statement, the Veteran asserted that the July 2010 VA Compensation and Pension examination is inadequate because x-ray examination of his knees was not conducted.  X-ray examination of the Veteran's knees was conducted the month before in June 2010 and revealed no abnormalities of the knees.  The VA examination had access to the radiology reports and reviewed them along with MRI reports of record.  Adequate radiology testing of the Veteran's knees was conducted concurrent with the July 2010 examination.  The examination is adequate.  The Veteran also asserted that he had MRIs in two different locations and that these reports indicated that he had arthritis in both his knees.  The records he submitted with his statement include MRI reports.  Review of all the radiology reports of record, x-ray and MRI, do not support this assertion.  There is no objective radiology evidence of arthritis of the knees of record.   


B.  Right Knee

The Veteran has a current diagnosis of chondromalacia of the right knee.  Such a finding was made on the October 2005 MRI examination report and confirmed by the February 2011 arthroscopic surgery on his right knee.  The Veteran reports a continuity of symptomatology of right knee pain dating from service to the present.  Accordingly, service connection for a right knee disability, diagnosed as chondromalacia, is warranted.

C.  Left Knee

VA examination of the Veteran in February 1999 and July 2010 reveal that the Veteran's left knee is normal without any objective evidence of a current disability.  The radiology evidence of record including MRI and x-ray reports indicates an essentially normal left knee.  While the October 2005 MRI examination of the left knee revealed a "possible partial tear versus strain involving the anterior and posterior cruciate ligaments" of the left knee, all other radiology evidence, including a July 2010 MRI examination, reveals a normal left knee.  

In 2005 Dr Beal diagnosed the Veteran with tricompartmental arthritis of both knees.  However, there was no radiology evidence to support this diagnosis.  Dr. Beal merely took the Veteran's word of a diagnosis on MRI and his complaints of knee pain, and made the diagnosis.  Close review of these treatment records reveals that no objective radiology evidence was ever reviewed by Dr. Beal in making his diagnosis of knee arthritis.  

More recently, the Veteran's Army physician also continues to make diagnoses of osteoarthritis of the knees.  This diagnosis appears to be solely based on the Veteran's report of Dr. Beal's prior unsupported diagnosis of arthritis from 2005.  Interestingly, the Army physician insists that the Veteran has a diagnosis of left knee osteoarthritis which was incurred during service, yet admits in a January 2011 treatment record that the July2010 MRI examination results revealed a normal left knee.  Moreover, all physical examinations of the Veteran's left knee of record reveal normal results with no physical clinical evidence of any abnormality of the left knee.  The diagnoses of arthritis of the left knee of record are completely unsupported by the objective physical, x-ray, and MRI findings.  Accordingly, the diagnoses of arthritis of the left knee are not credible in light of objective medical evidence showing a normal left knee.  Simply put, there is no credible evidence of a current left knee disability.  In the absence of proof of present disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The Veteran's reports of left knee pain are insufficient to establish the presence of a current left knee disability.  Pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted.  Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999).  

The preponderance of the evidence is against the claim for service connection for a left knee disability; there is no doubt to be resolved; and service connection is not warranted. 


ORDER

Service connection for a right knee disability is granted.

Service connection for a left knee disability is denied.  



____________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


